DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional applications being filed January 23, 2020 & March 23, 2020, as Application No. 62/964,921 & 62/993,503, respectively.

Information Disclosure Statement
The information disclosure statement filed January 22, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figure 3 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials are improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “A electrical cable is disclosed…..” and “A method ……is also disclosed”, which is improper language for the abstract.  The applicant should delete the terms “is disclosed” and “is also disclosed” to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because in line 1, the abstract recites the term “comprises”, and in line 3, the abstract recites the terms “comprising”, which is improper language for the abstract.  The applicant should replace the terms “comprises” and “comprising” with the terms –has-- and --having--, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Please amend claim 1 to state “An electrical cable……” rather than “A electrical cable…..” to correct a grammatical error.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Please amend claim 7 to state “calcium” rather than “calicum” to correct a grammatical error.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Please delete the terms “and food compliant under FDA 21 CFR Food Contact compliance or Regulation (EU) No. 10/2011 requirements” at the end of the claim because it is redundant.  	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mennone et al (Pub Num 2002/0117325, herein referred to as Mennone) in view of Coaker et al (Pat Number 5,036,121, herein referred to as Coaker).  Mennone discloses a flame resistant cable structure (Fig 1) satisfying UL2196 performance testing requirements that resists temperatures in the neighborhood of 1000oC (abstract).  Specifically, with respect to claim 1, Mennone discloses an electrical cable (10, Fig 1) comprising at least one conductor (12) having primary insulation (14), an outer jacket (18) covering at least a portion of the at least one conductor (12), wherein the outer jacket (18) comprising at least one flame-retardant (Paragraph 23) and wherein the at least one flame-retardant is present in an amount capable of retarding flame propagation in accordance with UL 1581 or IEC 60332 (Paragraph 27, ie UL 2196 exceeds the testing of UL1581),  wherein the at least one flame retardant may be essentially devoid of chromium, lead, arsenic, mercury, cadmium, antimony or their compounds; brominated inorganic compounds; and brominated organic compounds (Paragraph 23).   With respect to claim 2, Mennone discloses that the flame retardant is .
	While Mennone discloses an electrical cable comprising a flame retardant jacket, Mennone doesn’t necessarily disclose the outer jacket meeting FDA 21 CFR Food Contact compliance or Regulation (EU) No. 10/2011 requirements (claim 1), nor the flame retardant is a zinc salt of an inorganic and/or organic compound (claims 3 & 15), nor the flame retardant being a compound comprising zinc cations/anions in combination with one or more zinc oxides or hydroxides (claim 4 & 16), nor the flame retardant is a hydrate compound comprising zinc cations (Zn+, Zn++) or zinc anions (Zn-) that releases its water of hydration at temperatures greater than 500°F (260°C) (claims 5 & 17), nor the flame retardant being one or more of zinc 2-ethylhexoate; zinc butyl  xanthate; zinc decanoate; zinc neodecanoate; zinc octoate; zinc oleate; zinc palmitate; zinc resinate; zinc ricinoleate; zinc salicylate; zinc dibenzyldithiocarbamate; zinc dibutyldithiocarbamate; zinc diethyldithiocarbamate; zinc dimethyldithiocarbamate; zinc formaldehyde sulfoxylate; zinc isodecanoate; zinc linoleate; zinc 2-mercaptobenzothiazole; zinc naphthenate; zinc naphthenate-dehydroabietylamine mixture; zinc 4-tert-butylthiophenate; zinc hydroxide; zinc oxide; zinc ammonium chloride; zinc nitrate; zinc orthophosphate; zinc silicate; anhydrous zinc sulfate; zinc sulfide; zinc hydroxy phosphite; at least partial sodium zinc salt of poly(ethylene-co-isobutyl acrylate-co-methacrylic acid); at least partial calcium zinc salt of fully dimerized, partially dimerized, or hydrogenated rosin; tin-zinc stearate; calcium zinc stearate; and 
	Coaker teaches a polymeric composition having improved resistance to flame spread and smoke evolution as well as physical properties (Col 1, lines 7-9), wherein 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the flame retardant cable of Mennone to comprise the flame retardant composition materials configuration as taught by Coaker because Coaker teaches that such a configuration provides a polymeric composition having improved resistance to flame spread and smoke evolution as well as physical properties (Col 1, lines 7-9), wherein the polymeric composition may be an insulating and jacketing compound which is easily processable, low in cost, and durable under a wide range of environmental conditions (Cols 2-3, lines 65-69 & 1-5, respectively) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 3, 2021